COZORT, Judge.
This appeal is interlocutory, and we dismiss it.
Defendant appeals from a 12 November 1985 order granting judgment on the pleadings in favor of plaintiff, ordering defendant to remove certain signs within sixty days. The record does not show that defendant has sought a stay of this order. The order also expressly provides that “the issue of whether compensation is due to Defendant and the amount of any such compensation, raised by the first and second claims of Defendant’s counterclaim, is expressly not ruled on by this order.”
No G.S. 1A-1, Rule 54(b), certification of “no just reason for delay” is contained in the 12 November 1985 order. The appeal is clearly interlocutory; it does not dispose of all the claims of the parties. Therefore, in this case the order is appealable only if it affects a substantial right. G.S. 1-277; G.S. 7A-27.
The defendant does not contend that the interlocutory order affects a substantial right, and we decline to so hold.
Appeal dismissed.
Chief Judge Hedrick and Judge Eagles concur.